PER CURIAM
*891Defendant appeals from a punitive contempt judgment on 10 counts of punitive contempt. ORS 33.065. The trial court found defendant in contempt on all 10 counts, and it imposed punitive sanctions. Defendant raises two assignments of error on appeal. We reject his first assignment of error without written discussion. On his second assignment of error, we reverse and remand.
In that assignment of error, defendant contends that the trial court erred by entering a judgment that refers to the contempt counts as convictions. The judgment lists the contempt counts under the heading "CONVICTION." (Uppercase in original; boldface omitted.) See State v. Larrance , 256 Or. App. 850, 851, 302 P.3d 481 (2013) (reversing and remanding judgment that reflected *435conviction rather than finding of contempt); State v. Campbell , 246 Or. App. 683, 684, 267 P.3d 205 (2011) (reversing judgment of conviction for contempt because contempt is not a crime). We note also that the judgment is captioned "JUDGMENT AND SENTENCING," which could contribute to the impression that it is a judgment of criminal conviction. (Uppercase in original; boldface omitted.) See ORS 33.105(2) (listing "punitive sanctions"-not sentences-authorized for contempt). The state concedes that "the trial court erred by entering a contempt judgment that referenced a 'conviction.' " We agree and accept the state's concession, and we reverse and remand for entry of a judgment using the language applicable to contempt findings.
Reversed and remanded for entry of a judgment finding defendant in contempt of court.